Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not include a first electrical signal delivered to a first electrode implanted into a VC/VS and a second electrical signal delivered to a second electrode implanted into a dACC (or a region coupled to the dACC) as required in the instant claims.  The claims further include that a first and second frequency are delivered to the first and second electrodes, respectively, such that the frequencies are selected to elicit disharmony and reduce coherence in the brain circuit which are features that are also absent in the prior art.  
It is known in the art to provide deep brain stimulation to patients with mental disorders (Makous [previously cited], pars 0028, 0052).  Makous is considered the best prior art of record and includes stimulation of multiple brain locations for the treatment of mental or movement disorders such as Parkinson’s disease or epilepsy (par 0050) as 
Other reference that are considered representative of the state of the art, include Chib (previously cited) and Hershey (US 10,406,368). From these references, is known in the art that mental disorders can manifest in brain circuits involving a plurality of locations in the brain (Chib, pars 0040-0041).  It is further known in the brain stimulation art that pulses can be delivered to the brain in an effort to promote desynchronicity among synchronized neurons (Hershey, abstract).  Hershey discloses that such stimulation is for the reduction of undesirable symptoms such as paresthesia (abstract; col 6, ln 19-32).  While the stimulation of Hershey inherently includes an adjustable frequency (col 8, ln 3-18), Hershey is silent as to the specific stimulation of the VC/VS area and the dACC with different frequencies.  Hershey is further silent as to the stimulation providing disharmony that reduces coherence within a brain circuit, merely providing stimulation for the reduction of paresthesia (col 8, ln 3-18).
The instant specification states that the mismatched stimulation is intended to disrupt pathological synchrony and connectivity, as well as provide benefits such as suppressed cortico-striatal coherence and positively affect mood, behavior, memory, cognition, and impulsivity (par 0045).
Therefore, for these reasons, claims 30, 40, and 44 are considered allowable, in combination with other recited elements..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799